    Case 1:03-md-01570-GBD-SN Document 4229 Filed 10/26/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Terrorist Attacks on September 11, 2001            03 MDL 1570 (GBD) (SN)
                                                         ECF Case


This document relates to:

              Kathleen Ashton, et al. v. Al Qaeda Islamic Army, et al., Case No. 02 Civ. 6977
              Thomas Burnett, Sr., et al. v. Al Baraka Inv. & Dev. Corp., et al., No. 03 Civ.
              9849
              Federal Insurance Co., et al. v. Al Qaida, et al.. No. 03 Civ. 6978
              Continental Casualty Co., et al. v. Al Qaeda, et al., No. 04 Civ. 5970
              Euro Brokers Inc., et al., v. Al Baraka, et al.. No. 04 Civ. 7279
              Estate ofJohn P. O'Neill et. al., v. Al Baraka et. al., No. 04 Civ. 1923

                         DECLARATION OF ESSAM AL KHATIB
                       IN RESPONSE TO AUGUST 27. 2018 ORDER


               1.     My name is Essam Al Khatib. I am employed as the office manager of the

office of Yassin Abdullah Kadi (“Mr. Kadi”).

              2.      At the direction of Muaz Kadi, and in cooperation with Yassin Kadi’s

solicitors at the London law firm of Carter-Ruck, I have made extensive efforts to locate the

thirteen documents that, as has been explained to me, the Court has directed Mr. Kadi to locate.

Carter-Ruck provided me with a list of the thirteen documents in issue. These consist of eleven

documents pertaining to the investigation of Mr. Kadi conducted by the Kingdom of Saudi

Arabia (“the KSA documents”) and two documents pertaining to Rowad Development and

Investment Co., Ltd. (“the Rowad documents”).         My efforts, described below, have been

unsuccessful, with one exception.

              3.      When our offices moved in mid-2016, all of our documents that were

more than two or three years old were moved to Mr Kadi’s storage room located in Jeddah some

distance from Mr Kadi’s offices. In an effort to find the thirteen documents in issue, I searched
    Case 1:03-md-01570-GBD-SN Document 4229 Filed 10/26/18 Page 2 of 2




the storage room for a total of between 24 and 30 hours. Each day from Sunday, September 9,

2018 to Friday, September 14,2018,1 spent four to Five lioui's per day conducting this searcli. I

searched electronic as well as paper Files. Also on Friday 5 October 2018 1 went with Yussuf

Abu Ali to the storage room and spent the entire day with him there searching for the documents.

All these searclies were unsuccessful.

                4.      In a further effort to locate the KSA files, 1 contacted the office of Dr. Saad

Al-Beraik, the attorney who represented Mr. Kadi during the KSA investigation, on two

occasions, to press them to provide the KSA documents. I was not able to speak with Dr.

AlBeraik himself and his office staff could not tell me his whereabouts. They also told me that

Dr. Al-Beraik has not been in the office since last year, i.e. since 2017, and they could not say

when lie was expected to retui'n. I do not know where he is. I did, however, speak on 4

September 2018 by teleplione witli Dr. Al-Beraik’s seci'etary. Ml'. Ilatim, and asked tliat lie      01'


anotlier employee ill Dr. Al-Beraik’s office searcli for tlie eleven KSA documents in issue. I

followed that telephone call up with an email which I sent on 6 September 2018. In response, I

received updates from Dr. Al-Beraik’s office staff on two occasions. Ultimately, I was told that

the documents in issue could not be located. I since learned that Dr. Al-Beraik٠s brother, Abdul

Ralieeni Bin Abdullah Al-Bei'aik, appai'ently located one of tlie KSA documents and sent it

directly to Carter-Ruck, with a copy to me, on 15 October 2018. It is item 2 of the KSA

documents tlie Coui't ordered Mt'. Kadi to pi'oduce.


I declai'e under penalty of perjury under tlie laws of tlie United States of Amei'ica tliat the

foi'egoing is true and corj'ect.
                                                                                  ١١


                                                                                 ‫م‬            V

Executed on October        ,2018
                                                                        ESSAMALKIIATIB
